DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the concave limiting groove at an inner edge of the netting must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites a concave limiting groove provided at an inner edge of the water-entry netting. The only description of the entry netting is what appears to be a planer structure that cover the top of the container formed by the leakage proof layer and skeleton supporting layer, which appears to be a hollow cylindrically shaped structure. Thus the entry netting appears to have an outer edge where it meets the leakage proof layer but there is no description in the specification or the figures that would indicate where the inner edge is located. Additionally, there is no description or explanation as to where a concave limiting groove is located in relation to any structure depicted in the figures and the only support in the specification is that statement that, “Further, a .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily degradable” in claim 4is a relative term which renders the claim indefinite. The term “easily degradable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The precise metes and bounds of the claim are not defined as one of ordinary skill in the art would be unable to determine how degradable a PET must be to be meet the limitations of the claim. For examination purposes any PET is deemed to meet the limitations of the claim.

“Heavy metals are generally defined as metals with relatively high densities, atomic weights, or atomic numbers. The criteria used, and whether metalloids are included, vary depending on the author and context. In metallurgy, for example, a heavy metal may be defined on the basis of density, whereas in physics the distinguishing criterion might be atomic number, while a chemist would likely be more concerned with chemical behaviour. More specific definitions have been published, but none of these have been widely accepted.”
And 
“There is no widely agreed criterion-based definition of a heavy metal. Different meanings may be attached to the term, depending on the context.”
Additionally, applicant has not provided any definition or guidance in the specification as to the precise definition or criteria to determine if a metal is considered a heavy metal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauta US 2009/0057220 in view of Dani et al. US 2017/0050127.

Claim 1, Nauta teaches a filter element comprising an entry netting (220), an inner side leakage proof layer (218), a skeleton supporting layer (114), a filter material (within cavity 112), the inner side leakage layer is fixedly installed on an inner side wall of the skeleton supporting layer, an upper end of the inner leakage proof layer is provided with the entry netting, the entry netting is fixedly installed at an upper end of the skeleton supporting layer, the inner side leakage proof layer is filed with the filter material, and the bottom middle part of the inner side leakage proof layer is provided with an outlet slot (222) (fig. 2-9, paragraph 18, 79, 81-82, 86, 89). Nauta does not teach a first and second filter material.
Dani teaches a filter element comprising an entry port, a side leakage proof layer, a first filter material (16) that fills an inner upper side of the side leakage proof layer and a second filter material (16) that fills an inner lower side of the side leakage proof layer (fig. 2d). It would have been obvious to one of ordinary skill in the art to use a first and second filter material because this allows for the use of different types of filter material within a single cartridge that work together to reduce chlorine taste and odor, zinc and other harmful contaminates (paragraph 11, 39).
Claims 2-3, Nauta further teaches a concave limiting groove is provided at an edge of the entry netting, where the netting meets the wall (218) (fig. 9c); the inner side leakage proof layer is a PA of PP film (paragraph 80).

Claims 5-6, Dani further teaches the first filter material is activated carbon and the second filter material is an ion exchange resin (paragraph 35, 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778